Mr. Justice Puterbaugh delivered the opinion of the court. This is an action by appellee for the recovery of damages to his horse and buggy occasioned by a collision of the same with one of appellant’s streets cars through the alleged negligence of appellant’s servants in running said car at a high and dangerous rate of speed and in failing to give warning of its approach. A trial by jury resulted in a judgment against appellant for $350. Various grounds for reversal are assigned and urged, of which it will be necessary to consider but one. Appellee admitted when testifying .that immediately prior to and at- the time of the collision, he was driving at a rate of speed in excess of six miles an hour. Counsel for appellant offered a valid and existing ordinance of the city of Springfield which provided that no person should ride or drive any horse in or .through any street or avenue of the city with greater speed than six miles an hour, but the court refused to admit the same in evidence.' This ruling, of the court was reversible error. Brink v. Kinnare, 168 Ill. 643; Lind v. Beck, 37 Ill. App. 430. The judgment must therefore be reversed and the cause remanded. Reversed and remanded,